Order of the Supreme Court, Nassau County, dated November 17, 1966, modified, on the law and the facts, by (1) granting defendant’s motion to the extent of amending the judgment of divorce so that the direction for support payments shall be only for plaintiff’s support and (2) reducing the amount of the support payments from $75 a week to $50 a week. As so modified, order affirmed insofar as appealed from, without costs. Findings of fact below which are inconsistent herewith are reversed and new findings are made as indicated herein. Defendant’s obligation to support his child, absent exceptional circumstances, terminated when the child attained his majority (Sloan v. Sloan, 286 App. Div. 1102). The fact that the son is pursuing post-graduate work is not an unusual circumstance (Halsted v. Halsted, 228 App. Div. 298). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.